Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-23-2008

Gray v. Pagano
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3433




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gray v. Pagano" (2008). 2008 Decisions. Paper 810.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/810


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 07-3433
                                   ___________

                              PATRICIA R. GRAY;
                             PATRICK M.K. GRAY,
                                                         Appellants

                                         v.

  GEORGE A. PAGANO, IN HIS OFFICIAL CAPACITY AS JUDGE, COURT OF
COMMON PLEAS, DELAWARE COUNTY PENNSYLVANIA; JOSEPH F. MCGINN,
    IN HIS OFFICIAL CAPACITY AS SHERIFF OF DELAWARE COUNTY,
                           PENNSYLVANIA
                 ____________________________________

                  On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                            (D.C. Civil No. 07-cv-2810)
                  District Judge: Honorable Edmund V. Ludwig
                   ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  May 2, 2008

             Before: RENDELL, JORDAN and ROTH, Circuit Judges


                               (filed: July 23, 2008 )
                                     _________

                                     OPINION
                                    _________

PER CURIAM

    Patricia and Patrick Gray appeal from an order of the United States District Court
for the Eastern District of Pennsylvania dismissing for lack of subject matter jurisdiction

their complaint for declaratory and injunctive relief filed pursuant to 42 U.S.C. § 1983.

For the reasons that follow, we will affirm the District Court’s dismissal of the complaint.

       According to Plaintiffs’ complaint, Thelma L. Gray, the mother-in-law of Plaintiff

Patricia R. Gray and the grandmother of Patrick Gray, executed a note on September 25,

1998, in the amount of $100,800, secured by a mortgage of $15,000 in favor of First

Union National Bank. On June 20, 2000, Thelma Gray conveyed the real property subject

to the mortgage to “Thelma Lee Gray, T. Barry Gray and Patricia R. Gray, Husband and

Wife.” On February 26, 2001, an action in mortgage foreclosure was commenced in the

Court of Common Pleas of Delaware County against the mortgage and a default judgment

was entered against them. Subsequent efforts to open the judgment and to transfer title to

the property to permit refinancing were unsuccessful.

       On November 17, 2006, Court of Common Pleas Judge George A. Pagano entered

an order to remove Patrick and Patricia Gray from ownership of the property and a

sheriff’s sale was scheduled for July 20, 2007. Thereafter, the Grays filed a complaint in

the District Court for the Eastern District of Pennsylvania requesting a declaration that

Judge Pagano was not authorized to nullify transfer of title to them, together with an order

enjoining Sheriff McGinn from conducting the sheriff’s sale. The District Court

concluded that it lacked subject matter jurisdiction based on the Rooker-Feldman

doctrine, Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court



                                             2
of Appeals v. Feldman, 460 U.S. 462 (1983), and dismissed the case against Judge

Pagano. The Court also dismissed the allegations against Sheriff McGinn, concluding

that they were barred by the doctrine of sovereign immunity. We will affirm on

alternative grounds.

       Under the doctrine of Younger abstention, federal courts are prevented from

enjoining pending state proceedings absent extraordinary circumstances.1 Middlesex

County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 437 (1982). There are

three requirements which must be met before a federal court may properly invoke

Younger abstention: (1) there are ongoing state proceedings that are judicial in nature; (2)

the state proceedings implicate important state interests; and (3) the state proceedings

afford an adequate opportunity to raise federal claims. Schall v. Joyce, 885 F.2d 101, 106

(3d Cir. 1989). These requirements are met. First, the Grays have filed an appeal in the

Superior Court of Pennsylvania and, therefore, the case is ongoing. Cf. Taliaferro v.

Darby Twp. Zoning Bd., 458 F.3d 181, 192 (3d Cir. 2006) (finding Younger abstention

did not apply because the state courts had reviewed the zoning board’s ruling “extensively

and with finality.”) The third prong is met as Pennsylvania’s appellate courts are an

adequate forum for review of Plaintiffs’ federal due process claims.



  1
    Although not raised in the district court, abstention may be raised by this court sua
sponte. O’Neill v. City of Phila., 32 F.3d 785, 786 n.1 (3d Cir. 1994) (“Even though the
question of Younger abstention was not raised by the parties on appeal, we may consider
it sua sponte.”).


                                             3
       The second prong is also satisfied. In Schall, upon consideration of the second

prong of Younger, we held that, where the other elements of the test are met, neither

injunctive nor declaratory relief will be available “in cases in which the federal relief

would render the state court’s orders or judgments nugatory.” 885 F.2d at 108.

Plaintiffs’ complaint requests a declaration that would nullify Judge Pagano’s ruling that

transfer of title was improper. Any relief that could be granted by the district court would

directly impact Pennsylvania’s interest in protecting the authority of its judicial system, as

the relief would necessarily be predicated on a determination that Judge Pagano’s ruling

was wrongly decided. Were the district court to make this determination, it would in

essence be “substitut[ing] itself for the State’s appellate courts.” Huffman v. Pursue,

Ltd., 420 U.S. 592, 609 (1975).

       [I]nterference with a state judicial proceeding prevents the state not only from
       effectuating its substantive policies, but also from continuing to perform the
       separate function of providing a forum competent to vindicate any constitutional
       objections interposed against those policies. Such interference also results in
       duplicative legal proceedings, and can readily be interpreted ‘as reflecting
       negatively upon the state courts’ ability to enforce constitutional principles.’

Id. at 604 (quoting Steffel v. Thompson, 415 U.S. 452, 462 (1974)). Thus, the state

proceeding implicates the important interest of preserving the authority of the state’s

judicial system.

       Pursuant to Younger, the only basis for federal court interference is where one of

four exceptions are met: (1) irreparable injury is both great and immediate; (2) the state

law is flagrantly and patently violative of express constitutional prohibitions; (3) there is a

                                               4
showing of bad faith or harassment; or (4) other unusual circumstances call for equitable

relief. Mitchum v. Foster, 407 U.S. 225, 230 (citing Younger v. Harris, 401 U.S. 37,

46-54 (1971)). None of these exceptions are present and, therefore, Younger abstention

principles require the dismissal of the Grays’ due process challenge to the default

judgment entered against them.

       To the extent that Plaintiffs seek a declaration that Judge Pagano violated the

Pennsylvania Uniform Fraudulent Transfer Act (“PUFTA”), this alleged violation is one

of state law, not federal law.2 Although Plaintiffs generally allege due process violations,

we do not construe the alleged misapplication of state law as violative of substantive

federal due process. The Constitution does not guarantee that the decision of state courts

shall be free from error, or require that pronouncements shall be consistent. Worcester

County Trust Co. v. Riley, 302 U.S. 292 (1937). As explained by the Supreme Court in

Engle v. Isaac, 456 U.S. 107, 121 n.21 (1982), “[w]e have long recognized that a ‘mere

error of state law’ is not a denial of due process . . . . If the contrary were true, then

‘every erroneous decision by a state court on state law would come [to the federal courts]

as a federal constitutional question.’” (quoting Gryger v. Burke, 334 U.S. 728, 731

(1948)).

       Plaintiffs also seek to enjoin Sheriff McGinn and/or the sheriff’s department from



  2
   Plaintiffs’ complaint seeks “a declaratory ruling on whether the State Court order by
defendant Pagano violated the PUFTA in removing them from ownership of the real
property at 141 7th Ave., Folsom, PA 19033.” (Compl. ¶ 43.)

                                                5
conducting a Sheriff Sale of 141 7th Avenue, Folsom, PA 19033, which was scheduled

for July 20, 2007. This claim is moot, as we are now eight months past the scheduled sale

of the property. Plaintiffs request no other form of relief against Sheriff McGinn and,

therefore, no case or controversy exists as the basis for invoking subject matter

jurisdiction under Article III of the Federal Constitution. See Rendell v. Rumsfeld, 484
F.3d 236, 240-41 (3d Cir. 2007) (“The requirement that a case or controversy be actual

and ongoing extends throughout all stages of federal judicial proceedings, including

appellate review”) (internal quotations and citation omitted). Even if the claim were not

moot, it also appears that Sheriff McGinn’s action of putting the Grays’ property up for

sale is protected by the doctrine of qualified immunity. See Carswell v. Borough of

Homestead, 381 F.3d 235, 242 (3d Cir. 2004) (A defendant may be shielded from liability

for civil damages if his actions did not violate clearly established statutory or

constitutional rights of which a reasonable person would have known) (citing Hope v.

Pelzer, 536 U.S. 730 (2002)).

       Finally, the District Court did not abuse its discretion by failing to sua sponte grant

leave to amend the complaint. Leave to amend should be granted unless amendment is

futile or inequitable. See Grayson v. Mayview State Hosp., 293 F.3d 103, 106 (3d Cir.

2002). Amendment is futile if the amended complaint cannot withstand a renewed

motion to dismiss. See Jablonski v. Pan Am. World Airways, Inc., 863 F.2d 289, 292 (3d

Cir. 1988). As previously explained, the claim against Sheriff McGinn is now moot and



                                              6
protected by qualified immunity. The Grays’ remaining claims cannot be cured as they

are precluded from review by the Younger abstention doctrine.

      For the stated reasons, we will affirm the District Court’s order dismissing the

complaint.




                                            7